Mr. Justice Paxson
delivered the opinion of the court
This case is ruled by Dougherty v. The Bank, 93 Penn. St., 227. The facts of that case are upon all fours with this. There is no substantial difference between them. It is true, in the case in hand, there was an assignment for the benefit of creditors after the discount and 'before the withdrawal of the credit. But the assignee has no higher standing than his assignor. Hada check been drawn against the fund produced by the discount, prior to the withdrawal of the credit such check would have been good in the hands of k bona fide holder for value. But there was nothing of the kind here. The rights of third parties have not intervened. We have the case of a man who procures a discount at a bank one day and makes an assignment for the benefit of his creditors the next morning.' He was insolvent when he procured the discount. The note which he gave the bank was a worthless *219tiling, and lie'knew it when he offered it to the bank. There was an utter failure of this consideration ; the bank received nothing for the credit which it gave him. When it learned next morning of his insolvency the bank withdrew the credit and tendered, him back the note. It is conceded that if the rights of third parties^ had intervened the case would have been different. So it would have been had the bank paid over the money to Shank, or upon his order. But as between the parties the bank had the right to withdraw the credit to Shank. The cases cited in the opinion of the court below, and by the learned counsel for the plaintiff in error are good law, but they have no application to this case. We need not repeat what was saicj in Dougherty v. The Bank.
The judgment is reversed and a venire facias de novo awarded.